 Case 5:21-cv-05030-TLB Document 10           Filed 05/25/21 Page 1 of 1 PageID #: 20




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

JUSTIN C. PAUL                                                                PLAINTIFF

V.                              CASE NO. 5:21-CV-5030

SHERIFF SHAWN HOLLOWAY,
Benton County, Arkansas;
LIEUTENANT TYLER ROSS;
LIEUTENANT WYATT BANTA;
CAPTAIN HAROLD GAGE;
OFFICER D. BIRDENSTEIN;
LIEUTENANT NADING; and
SERGEANT HOBLEMAN                                                        DEFENDA NTS

                                         ORDER

       Comes on for consideration the Report and Recommendation (Doc. 9) filed in this

case on May 6, 2021, by the Honorable Christy D. Comstock, United States Magistrate

Judge for the Western District of Arkansas. Fourteen (14) days have passed without

objections being filed by the parties.

       The Court has reviewed this case and, being well and sufficiently advised, finds as

follows: the Report and Recommendation is proper and should be and hereby is

ADOPTED IN ITS ENTIRETY. Accordingly, for the reasons stated in the Magistrate

Judge’s Report and Recommendation, the case is DISMISSED WITHOUT PREJUDICE

under Federal Rule of Civil Procedure 41(b) for failure to prosecute, failure to obey the

orders of the Court, and failure to comply with Local Rule 5.5(c)(2).

       IT IS SO ORDERED on this 25th day of May, 2021.


                                         /s/ Timothy L. Brooks
                                         TIMOTHY L. BROOKS
                                         UNITED STATES DISTRICT JUDGE
